Exhibit 10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sublicense AGREEMENT

 

 

  

between

 

Hoth Therapeutics, Inc.

 

and

 

ISOPRENE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 

 

 

Background 1     Article I Definitions 1     Article II GRANT OF license 7    
Article III Diligence Requirements 11     Article IV FINANCIAL PROVISIONS 12    
Article V PATENT PROSECUTION 14     Article VI CONFIDENTIALITY 14     Article
VII REPORTS, PAYMENTS, AND ACCOUNTING 16     Article VIII INFRINGEMENT 18    
Article IX TERM AND TERMINATION 21     Article X Other agreements 23     Article
XI REPRESENTATIONS AND WARRANTIES 24     Article XII INSURANCE and
INDEMNIFICATION 26     Article XIII DISPUTE RESOLUTION 29     Article XIV
NOTICES AND INVOICES 30     Article XV assignment 30     Article XVI 30    
MISCELLANEOUS 30

 

Schedules

 

A INVENTIONS     B PATENT RIGHTS     C LICENSED MATERIALS     D FIELD AND
TERRITORY     E CONSIDERATION AND DILIGENCE MILESTONES     F PAYMENT INFORMATION
    G CONTACT INFORMATION FOR PAYMENTS AND REPORTING     H DESIGNATED OFFICERS  
  I NOTICES AND INVOICES     J COVERED PRODUCT PATENT RIGHTS

 

i

 

 

 

SUBLICENSE AGREEMENT

 

This Sublicense Agreement (“Agreement”) is made as of July 30, 2020 (“Effective
Date”), by and between Isoprene Pharmaceuticals, Inc., a Delaware corporation
(“Isoprene”) and Hoth Therapeutics, Inc., a Nevada corporation (“Licensee”).

 

Background

 

WHEREAS, Isoprene has exclusively licensed the Isoprene Intellectual Property
(as defined below) in all fields of use from the University of Maryland,
Baltimore (“University”), pursuant to that certain Master License Agreement
dated July 8, 2020 between Isoprene and University (the “University License
Agreement”).

 

WHEREAS, Licensee wishes to obtain, and Isoprene wishes to grant, an exclusive
sublicense under the Isoprene Intellectual Property solely for use in the Field,
during the Term, and in the Territory (each, as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and conditions contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

Article I
Definitions

 

In this Agreement, the following terms have the meanings set forth in this
Article I.

 

“Abandoned Patent Rights”: As defined in Section 5.1.3.

 

“Business Day”: A day other than a Saturday, Sunday, federal holiday observed in
the United States, or any day on which banking institutions are open for
business in New York, New York.

 

“Change of Control”: With respect to a party, any one of the following: (a) a
sale, lease, transfer, or other disposition of all or substantially all of the
assets or business ; (b) a merger, consolidation, reorganization,
recapitalization, share exchange, business combination, or similar form of
transaction in which the equity holders immediately prior to such transaction
cease to own collectively fifty percent (50%) or more of the equity securities
of the successor entity of Isoprene; or (c) the acquisition of fifty percent
(50%) or more of the equity securities by a person or group of persons acting in
concert, in each case, whether through a single transaction or a series of
related transactions.

 

“Clinical Trial”: A human clinical trial of a Licensed Product that satisfies
the requirements of 21 C.F.R. §312.21, or its foreign equivalent.

 



1

 

 

“Combination Product”: A product (a) with respect to which no royalty is payable
by Licensee to a third party and (b) that contains at least one Covered
Component and a least one Non-Covered Component.

 

“Commercially Reasonable Efforts”: With respect to the commercialization of a
product, efforts that are consistent with those utilized by companies of size
and type similar to Licensee (or, if applicable, a Sublicensee), for products
with similar commercial potential at a similar stage, taking into consideration
their safety and efficacy, their cost to develop, the competitiveness of
alternative products, the nature and extent of their market exclusivity, the
likelihood of regulatory approval, their profitability, and all other relevant
factors.

 

“Confidential Information”: Information (including without limitation documents,
notes, drawings, models, designs, data, results, memoranda, tapes, records,
hardware, software, formulae, algorithms, standard operating procedures
(“SOPs”), strategic business plans, product forecasts, communications with
government entities, financial information, pricing information, personnel
information, and other commercially sensitive or proprietary information or
materials, in hard copy form or in electronic form) which is disclosed by a
party to the other party in connection with this Agreement, including without
limitation information that is related to, results from, or arises out of use of
the Inventions, the Licensed Material, or practice of the Patent Rights.

 

“Covered Component”: A component that is a Licensed Product or Covered Product,
as applicable.

 

“Covered Product”: A product the sale of which in a country would infringe an
issued patent within the Covered Product Patent Rights listed in Schedule J.

 

“Covered Product Patent Rights”: (a) the issued patent listed in Schedule J; (b)
all patents and patent applications, whether filed before or after the Effective
Date, which claim priority under 35 U.S.C. §119 or the benefit of the filing
date under 35 U.S.C. §120 or §371 (but only to the extent of subject matter in a
patent or patent application for which priority or benefit is claimed); (c) any
substitution, divisional, continuation, and continuation-in-part (but only to
the extent a claim in a patent or patent application described in clause (a) or
(b) covers subject matter disclosed in the continuation-in-part or a claim in
the continuation-in-part is directed to subject matter contained in a patent or
patent application described in clause (a) or (b)); (d) any patent issuing from
any patent or patent application described in clause (a), (b), or (c); (e) any
reissue, renewal, reexamination, supplementary protection certificate, or
extension of any patent or patent application described in clause (a), (b), (c),
or (d); and (f) any foreign counterpart or equivalent of any patent or patent
application described in clause (a), (b), (c), (d), or (e).

 

“Designated Officers”: As set forth on Schedule G.

 

“Diligence Milestone”: As defined in Section 3.1.

 

“Discloser”: As defined in Section 6.1.1.

 

“Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

 

“Effective Date”: As defined in the Preamble.

 



2

 

 

“Export Control Laws”: The Arms Export Control Act; the Export Administration
Act of 1979; the International Traffic in Arms Regulations; the Export
Administration Regulations; or any other rules or regulations pertaining to
restrictions on use or disclosure of goods, information, or technology, of any
applicable governmental agency.

 

“FDA”: The U.S. Food and Drug Administration, or any successor agency thereto.

 

“Federal IP Policy”: U.S. law and regulations applicable to intellectual
property funded in whole or in part by the U.S. Government, including without
limitation 35 U.S.C. §200 et seq., 15 U.S.C. §3710a, and 37 C.F.R. Part 401.

 

“Field”: As set forth in Schedule D.

 

“HIPAA”: The Health Insurance Portability and Accountability Act of 1996.

 

“Indemnitee”: As defined in Section 12.2.3.

 

“Indemnitor”: As defined in Section 12.2.3.

 

“Infringe,” “infringe,” “infringement,” or any correlative term: Any
infringement (whether direct, indirect, contributory or otherwise) of the
intellectual property rights of Isoprene (including without limitation under the
doctrines of claim construction or differentiation, literal overlap or
equivalents); or any misuse, misappropriation, theft, or breach of confidence
related to the Inventions and/or the Patent Rights.

 

“Inventions”: The inventions described in the invention disclosures and patent
applications described on Schedule A.

 

“IP Policies”: Collectively: (a) The University System of Maryland Policy on
Intellectual Property, effective July 1, 2002, as amended, and any predecessor
or successor policy adopted by USM regarding intellectual property and
applicable to the Inventions, Patent Rights, and Licensed Material; and (b) the
UMB Policy on Intellectual Property, and any successor policy adopted by
University regarding intellectual property and applicable to the Inventions,
Patent Rights, and Licensed Material.

 

“Isoprene”: As defined in the Preamble.

 

“Isoprene Indemnitees” or “Isoprene Indemnitee”: As defined in Section 12.2.1.

 

“Isoprene Intellectual Property”: Collectively, the Patent Rights, Licensed
Material and Inventions.

 

“License Fees”: As set forth in Schedule E.

 

“Licensee”: As defined in the Preamble.

 

“Licensee Affiliate”: Any Person which controls, is controlled by, or is under
common control with Licensee. For purposes of this definition only, “control”
means (a) to possess, directly or indirectly (through one or more
intermediaries), the power to direct the management or policies of a Person,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance, or (b) to own, directly or indirectly, more than
fifty percent (50%) of the outstanding voting securities or other ownership
interest of a Person.

 



3

 

 

“Licensee Indemnitees” or “Licensee Indemnitee”: As defined in Section 12.2.2.

 

“Licensee Personnel”: Officers, directors, employees of Licensee and any
Licensee Affiliate. Licensee Personnel shall also include independent
contractors, agents, and representatives, when those individuals are acting in
such capacity.

 

“Licensed Material”: As set forth in Schedule C.

 

“Licensed Product”: Any product, service, or process, the development, making,
use, offer for sale, sale, importation, or providing of which: (a) is covered by
one or more claims of the Patent Rights; or (b) contains, comprises, utilizes,
incorporates, or is derived from the Inventions, any technology disclosed in the
Patent Rights, Isoprene’s or University’s Confidential Information, or any
information provided to Licensee by University Personnel (including without
limitation under a consulting agreement), Licensed Material, or a Modification.

 

“Milestone Payments”: As set forth in Schedule E.

 

“Modification”: A substance created through the use of the Licensed Material:
(a) which contains or incorporates the Licensed Material (but which is not a
Progeny or Unmodified Derivative); or (b) which would infringe one or more
claims of the Patent Rights, or which is manufactured using a process which
would infringe one or more claims of the Patent Rights.

 

“Net Revenues”: The gross revenues received from sales of Licensed Products or
Covered Products, as applicable, less the following: (a) sales or use taxes,
value added taxes, excise taxes, customs duties, and other governmental charges;
(b) amounts invoiced to the customer for outbound transportation, shipping,
handling, and insurance; and (c) amounts actually allowed or credited on returns
or rejections of Licensed Products or Covered Products, as applicable, or
billing errors. With respect to sales of a Combination Product, then the
calculation of “Net Revenues” shall be adjusted as follows:

 

(1) The gross amount received with respect to the Combination Product shall be
multiplied by the fraction A/[A+B], where A is the invoiced sales price of the
Covered Component(s) if the Covered Component(s) is sold separately, and B is
the total invoiced sales price of any Non-Covered Component if the Non-Covered
Component sold separately.

 

(2) If, on a country by country basis, the Covered Component(s) in the
Combination Product and the Non-Covered Component are not sold separately in a
country, the gross amount received with respect to the Combination Product shall
be multiplied by the fraction C/[C+D], where C is the actual total cost of the
Covered Component(s) at the point of inclusion into the Combination Product, and
D is the actual total cost of the Non-Covered Component(s) at the point of
inclusion into the Combination Product. If the Non-Covered Component had been
previously sold and later discontinued, then D is the average selling price of
the Non-Covered Component over the twelve (12) month period immediately
preceding discontinuance.

 



4

 

 

(3) If on a country-by-country basis the Covered Component(s) and the
Non-Covered Component(s) are not sold separately in finished form in a country,
Net Revenues shall be determined by the parties in good faith based on the
relative actual total costs of goods for each Covered Component and Non-Covered
Component in the Combination Product.

 

(4) If either party alleges in good faith that the foregoing formulae would not
produce a reasonable determination of Net Revenues, the matter shall be resolved
pursuant to the dispute resolution procedures set forth in Article XIII.

 

“Non-Commercial Organization”: As defined in Section 2.2.2.

 

“Non-Commercial Uses”: As defined in Section 2.2.1.

 

“Non-Covered Component”: A component: (a) that is a proprietary,
clinically-active therapeutic ingredient or proprietary biological material; and
(b) that is not a Covered Component. For clarity, generic packaging components,
buffers, or other nominal components are not Non-Covered Components.

 

“Non-Paying Party”: As defined in Section 7.1.

 

“Patent Challenge”: Any action before a court or governmental authority which
disputes the validity or enforceability of, or otherwise opposes or interferes
adversely with the prosecution of, any of the claims of the Patent Rights
(including without limitation filing an action under the Declaratory Judgment
Act, 28 U.S.C. §2201(a)).

 

“Patent Expenses”: All fees, charges, expenses, and costs incurred before and
after the Effective Date in connection with the preparation, filing, prosecution
(including without limitation any issuance, reissuance, reexamination,
interference, or opposition), and/or maintenance of patents or patent
applications relating to the Patent Rights, including without limitation all
fees and charges of outside patent counsel. Patent Expenses shall be considered
to be incurred when the fee, charge, expense, or cost is actually incurred
(rather than when it is invoiced). For example, charges of outside patent
counsel are considered to be incurred as of the date on which the professional
services are rendered.

 

“Patent Rights”: (a) U.S. and foreign patents and patent applications listed in
Schedule B, as it may be amended from time to time by mutual agreement of the
parties; (b) all patents and patent applications, whether filed before or after
the Effective Date, which claim priority under 35 U.S.C. §119 or the benefit of
the filing date under 35 U.S.C. §120 or §371 (but only to the extent of subject
matter in a patent or patent application for which priority or benefit is
claimed); (c) any substitution, divisional, continuation, and
continuation-in-part (but only to the extent a claim in a patent or patent
application described in clause (a) or (b) covers subject matter disclosed in
the continuation-in-part or a claim in the continuation-in-part is directed to
subject matter contained in a patent or patent application described in clause
(a) or (b)); (d) any patent issuing from any patent or patent application
described in clause (a), (b), or (c); (e) any reissue, renewal, reexamination,
supplementary protection certificate, or extension of any patent or patent
application described in clause (a), (b), (c), or (d); and (f) any foreign
counterpart or equivalent of any patent or patent application described in
clause (a), (b), (c), (d), or (e).

 



5

 

 

“Paying Party”: As defined in Section 7.1

 

“Person”: An individual, sole proprietorship, partnership, limited partnership,
limited liability partnership, corporation, limited liability company, business
trust, joint stock company, trust, incorporated association, joint venture or
similar entity or organization, including a government or political subdivision,
department or agency of a government.

 

“Progeny”: An unmodified descendant from the Licensed Material, such as virus
from virus, cell from cell, or organism from organism.

 

“Public Information Act”: As defined in Section 6.5.

 

“Recipient”: As defined in Section 6.1.1.

 

“Required Third Party License”: As defined in Section 4.6.1.

 

“Sale,” “sale,” “sell,” or any correlative term: The sale, lease, license,
transfer, or other disposition of a Licensed Product or Covered Product, as
applicable, in return for any type of consideration. Licensed Products or
Covered Products, as applicable, shall be considered sold when shipped or
invoiced, whichever is first.

 

“Sublicense”: A license, grant of rights to, or other similar permission to use
all or some of the rights licensed under this Agreement.

 

“Sublicense Income”: Consideration in any form received from a Sublicensee for
use of the Inventions, Patent Rights, Licensed Material, or otherwise in
consideration of its rights as a Sublicensee, including without limitation
option fees, up-front fees, license signing fees, license maintenance fees,
milestone payments, success fees, and any other consideration paid by or on
behalf of the Sublicensee. “Sublicense Income” shall not include any payment or
consideration received from a Sublicensee in consideration for anything other
than a Sublicense, including without limitation: any royalties based on sales of
Licensed Products by any Sublicensee; amounts paid for equity of Licensee by a
Sublicensee (up to fair market value); loans or extensions of credit by a
Sublicensee to Licensee; consideration for a license granted under technology
other than the Inventions, Patent Rights, or Licensed Material; or consideration
designated specifically and solely for research and development by Licensee of a
Licensed Product.

 

“Sublicensee”: A Person which receives a Sublicense.

 

“Term”: As defined in Section 9.1.

 

“Territory”: As set forth on Schedule D.

 

“University License Agreement”: As defined in the Recitals.

 

“University Related Organizations”: USM, any constituent institution of USM,
University of Maryland Medical System Corporation, faculty practice
organizations of University, and the Baltimore Veterans Administration Medical
Center.

 



6

 

 

“Unmodified Derivative”: A substance which constitutes an unmodified functional
subunit or product expressed by the Licensed Material (including without
limitation subclones of unmodified cell lines, purified or fractionated subsets
of biological material, proteins expressed by DNA/RNA supplied by University, or
monoclonal antibodies secreted by a hybridoma cell line).

 

“Unreimbursed Litigation Costs”: As defined in Section 8.2.2(a).

 

“USM”: The University System of Maryland, a public corporation and an
instrumentality of the State of Maryland.

 

“USPTO”: The U.S. Patent and Trademark Office.

 

Article II
GRANT OF license

 

Section 2.1 Grant.

 

2.1.1 Subject to the terms and conditions of this Agreement, in consideration
for the payments set forth herein, Isoprene hereby grants to Licensee an
exclusive right and sublicense, but only during the Term, within the Field, and
in the Territory, under the Isoprene Intellectual Property, (a) to make, have
made, use, sell, offer to sell and import the Licensed Products; (b) in
connection therewith, to use the Inventions and Licensed Material; and (c) to
practice the Patent Rights.

 

2.1.2 Licensee acknowledges and agrees that (a) the sublicense is granted under
the rights of Isoprene under the University License Agreement and is subject to
the retention of rights by Isoprene to take any action or necessary or advisable
to comply with its obligations under the University License Agreement, (b) the
sublicense is subject to the rights of the U.S. Government under grants to the
University and Federal IP Policy, and (c) Isoprene has or may sublicense or
otherwise assign or transfer the Isoprene Intellectual Property to Third Parties
outside the Field.

 

2.1.3 Licensee acknowledges and agrees that if the University License Agreement
is terminated or expires: (a) upon the request of University, Licensee’s duties
and obligations under this Agreement shall be transferred from Isoprene to
University or University’s designee, and (b) if Licensee is not in default of
this Agreement, Licensee may request a license from University to the rights
sublicensed to the Licensee under this Agreement (it being understood that
otherwise no rights shall become directly licensed from University to Licensee).

 

2.1.4 Licensed Material.

 

(a) Promptly after signing this Agreement, Isoprene shall make available to
Licensee a mutually agreed quantity of Licensed Material at the sole cost of
Licensee. Licensee may use such Licensed Material to develop and commercialize
Licensed Products solely in the Field, but may not use it for any other purpose.

 

(b) Licensee acknowledges that University retains ownership of the Licensed
Material, including any Licensed Material contained or incorporated in
Modifications.

 



7

 

 

(c) Isoprene retains ownership of: (1) Modifications and (2) those substances
created through the use of the Licensed Material or Modifications.

 

(d) The Licensed Material has not been approved for use in humans.

 

(e) Licensee agrees that its use of the Licensed Material will comply with all
applicable statutes, regulations, and guidelines, including U.S. Public Health
Service and National Institutes of Health regulations and guidelines.

 

Section 2.2 Reservation of Rights. Notwithstanding anything contained in this
Agreement to the contrary, Licensee acknowledges that the Inventions and the
Patent Rights are licensed from the University and, the University has retained
for itself and for University Related Organizations the following rights:

 

2.2.1 To use the Inventions, to practice under the Patent Rights, and to make
and use Licensed Products and Licensed Material on a royalty-free basis for
research, scholarly use, teaching, education, patient care incidental to the
foregoing, and other similar uses, including without limitation sponsored
research and collaborations (“Non-Commercial Uses”);

 

2.2.2 To license government agencies, universities or other educational
institutions, organizations of the type described in §501(c)(3) of the Internal
Revenue Code, scientific or educational organizations qualified under a state
nonprofit organization statute (or foreign equivalents of the foregoing)
(“Non-Commercial Organizations”) to use the Inventions, and to practice under
the Patent Rights, and to make and use Licensed Products and Licensed Material
on a royalty-free basis solely for Non-Commercial Uses; and to provide material
and information (excluding Confidential Information of Licensee) to
Non-Commercial Organizations solely for Non-Commercial Uses;

 

2.2.3 Subject to Article 7 (Confidentiality) of the University License
Agreement, to disseminate and publish scientific findings from research related
to the Inventions, Patent Rights, Licensed Material, and/or Licensed Products,
and to permit University Personnel to do the same.

 

Accordingly, the rights and licenses granted by Isoprene to Licensee hereunder
are subject in all cases to the retained rights set forth in this Section 2.2.

 

Section 2.3 Sublicenses.

 

2.3.1 Generally.

 

(a) Licensee may grant sublicenses of some or all of the rights granted by this
Agreement; provided that Licensee has obtained the prior written consent of
Isoprene and University, and the grant complies with the terms and conditions of
this Section 2.3. Licensee shall be and remain responsible for the performance
by each Sublicensee of the Licensee’s obligations under this Agreement.

 

(b) Prior to entering into any sublicense, Licensee shall provide Isoprene and
University a draft of the proposed sublicense in substantially final form.
Isoprene and University shall each have fifteen (15) Business Days after receipt
of the draft agreement to provide Licensee with comments. Licensee shall make
reasonable revisions to accommodate any Isoprene and University comments. If
Licensee disputes any Isoprene or University comment, it shall advise Isoprene
and University prior to finalizing the Sublicense, and the parties shall
negotiate in good faith to resolve any disagreement. Licensee shall promptly
provide to Isoprene and University true and complete copy of each executed
Sublicense and any amendments. Any documents provided under this Section 2.3
shall be subject to Article VI (Confidentiality).

 



8

 

 

(c) Any purported Sublicense entered into by Licensee in violation of the
requirements of this Section 2.3 shall be voidable in whole or in part by
Isoprene and University.

 

(d)  Licensee shall be responsible to ascertain, compute, audit, and collect all
consideration that is payable by the Sublicensee, and to enforce the performance
by the Sublicensee of its obligations under the sublicense.

 

(e) Licensee shall be required to pay Sublicense Income to Isoprene, pursuant to
Section 4.5.

 

2.3.2 Required Terms of Sublicenses. Any Sublicense shall be consistent with and
subject to the terms and conditions of this Agreement, and shall incorporate
terms and conditions sufficient to enable Licensee to comply with this
Agreement. In addition, any Sublicense shall:

 

(a) expressly include provisions for the benefit of Isoprene and University
substantially similar to this Section 2.3 (Sublicenses), Section 2.6 (Patent
Challenges), Section 4.6 (Royalty Stacking), Article VI (Confidentiality),
Article VII (Reports, Payments, and Accounting), Article X (Other Agreements),
and Section 11.2 (Disclaimer of Warranties by University);

 

(b) require the Sublicensee to maintain insurance consistent with the
requirements of Section 12.1, and to defend, indemnify, and hold harmless
Isoprene, the State of Maryland, the University System of Maryland, University,
University Related Organizations, and each of their respective current and
future regents, directors, trustees, officers, faculty, medical and professional
staff, employees, students, trainees, and agents, and their respective
successors, heirs, and assigns consistent with Section 12.2;

 

(c) prohibit further sublicensing by Sublicensee without the prior written
consent of Isoprene and University (which consent shall not be unreasonably
withheld), and require that any permitted Sublicense from a Sublicensee to a
downstream Sublicensee satisfy the requirements of this Section 2.3 and Licensee
shall notify Isoprene and University of the identity of any such further
Sublicensees;

 

(d) require that any dispute between Sublicensee and Isoprene which may arise
upon termination or expiration of the Sublicense shall be subject to dispute
resolution on the terms and conditions set forth in Article XIII (Dispute
Resolution) of this Agreement; and

 



9

 

 

(e) provide that if this Agreement is terminated or expires: (1) if requested by
Isoprene, all of Sublicensee’s duties and obligations under the Sublicense shall
be transferred from Licensee to Isoprene or its designee; and (2) any
Sublicensee not in default may request a license from Isoprene to the rights
sublicensed to the Sublicensee under the Sublicense (it being understood that
otherwise no rights shall become directly licensed from Isoprene to any
Sublicensee).

 

2.3.3 Limitations. Notwithstanding anything contained in this Agreement to the
contrary, Isoprene shall not be bound by any of the following with respect to a
Sublicense: (a) duties or obligations of Licensee that exceed the obligations of
Isoprene under this Agreement; and/or (b) duties or obligations of Licensee
contained in any Sublicense that are not contained in this Agreement, or which
extend beyond the Term.

 

Section 2.4 No Implied Rights. This Agreement confers no license or rights by
implication, estoppel, or otherwise in any intellectual property, except as
explicitly set forth in this Agreement. Any rights not expressly granted to
Licensee under this Agreement are expressly reserved by Isoprene.

 

Section 2.5 Government Rights and Regulations.

 

2.5.1 The U.S. Government retains certain rights in the Inventions under Federal
IP Policy. This Agreement is subject in all respects to Federal IP Policy.

 

2.5.2 As a condition of the sublicense granted under this Agreement, Licensee
acknowledges and agrees to comply with all aspects of Federal IP Policy which
are applicable to the Inventions and Patent Rights (unless duly waived or
exempted by the U.S. Government). This includes without limitation the
obligation that Licensed Products used or sold in the U.S. be manufactured
substantially in the U.S., unless the U.S. Government determines that reasonable
attempts to do so have been unsuccessful or domestic manufacture is not
commercially feasible.

 

2.5.3 The use and disclosure of Confidential Information acquired pursuant to
this Agreement and the exercise of the sublicense granted by this Agreement are
subject to the Export Control Laws, assets, and financial control regulations of
the U.S., including without limitation restrictions under regulations of the
U.S. that may be applicable to direct or indirect re-exportation of Confidential
Information or of equipment, products, or services directly produced by use of
Confidential Information. Licensee is responsible for complying with those
regulations, in addition to the obligations set forth in Section 6.6.

 

2.5.4 The U.S. Government retains the right in certain circumstances set forth
in Federal IP Policy to require University to grant to a responsible applicant a
nonexclusive, partially exclusive, or exclusive license to use the Inventions or
Patent Rights in the applicant’s field of use on terms that are reasonable under
the circumstances; or, if University fails to do so, to grant a license itself.
The U.S. Government also retains the nonexclusive, nontransferable, irrevocable,
royalty-free, paid-up right to practice or have practiced the Inventions or
Patent Rights throughout the world by or on behalf of the U.S. Government and on
behalf of any foreign government or international organization pursuant to any
existing or future treaty or agreement to which the U.S. Government is a
signatory.

 



10

 

 

Section 2.6 Patent Challenges.

 

2.6.1 Prior to taking or causing the taking of any Patent Challenge concerning
the Patent Rights in any forum outside of the USPTO, Licensee agrees to first
pursue an appropriate proceeding, filing, or other action in the USPTO in the
form of an Inter Partes Review or Post Grant Review. Licensee agrees to await a
final determination of any Inter Partes Review or Post Grant Review pursuant to
this Section 2.6.1 by the tribunal of last resort having jurisdiction prior to
taking or causing the taking of the Patent Challenge in a forum outside of the
USPTO. Licensee and Isoprene agree that this Section 2.6.1 does not prohibit or
limit Licensee’s ability to take or cause the taking of any Patent Challenge,
but merely dictates procedurally a Patent Challenge falling under the scope and
kind that the USPTO is authorized to adjudicate.

 

2.6.2 If Licensee takes or causes the taking of any Patent Challenge, Licensee
agrees to pay directly to Isoprene (and not into any escrow or other account)
all royalties, milestone payments, Sublicense Income, and any other payment due
under this Agreement during the period of challenge. If a Patent Challenge
brought by Licensee is successful, Licensee shall have no right to recoup any
amounts paid before or during the period of the Patent Challenge.

 

2.6.3 The provisions of this Section 2.6 shall apply in all events jointly and
severally to Licensee and all Licensee Affiliates.

 

Article III
Diligence Requirements

 

Section 3.1 Milestones. Licensee shall timely achieve the diligence milestones
(each, a “Diligence Milestone”) set forth on Schedule E, as it may be duly
extended pursuant to Section 3.2.

 

Section 3.2 Extension of Diligence Milestones. Licensee may request, in writing,
an extension of the due date for achieving a Diligence Milestone set forth on
Schedule E, by up to six months. Isoprene will grant the requested extension
provided Licensee (a) requests such extension no later than sixty (60) days
prior to the due date, (b) provides Isoprene a business plan and timeline for
achievement of such Diligence Milestone and (c) has used Commercially Reasonable
Efforts to achieve such Diligence Milestone by the due date. The extension of a
Diligence Milestone shall automatically extend the deadline for subsequent
Milestones set forth in Schedule E with respect to the same subject matter by
the same extension period.

 

Section 3.3 Diligence Reports. Licensee shall notify Isoprene of the achievement
of each Diligence Milestone within thirty (30) days of achieving them. In
addition, Licensee shall provide semi-annual written reports for the first two
(2) years after the Effective Date, and annual written reports thereafter, to
Isoprene on progress against the Diligence Milestones. The reports shall be due
within thirty (30) days following the expiration of each reporting period.
However, no progress reports under this Section 3.3 shall be due during the
period in which sales of Licensed Products are made. Any information or reports
provided under this Section 3.3 shall be treated as Confidential Information
subject to Article VI (Confidentiality).

 



11

 

 

Article IV
FINANCIAL PROVISIONS

 

Section 4.1 License Fee. In partial consideration of the rights granted pursuant
to Section 2.1, Licensee agrees to pay the License Fee as set forth on Schedule
E within thirty (30) days of the Effective Date. Such License Fee shall neither
be refundable nor credited against any other payment obligations.

 

Section 4.2 Investment.

 

4.2.1 Promissory Note. Within thirty (30) days of the Effective Date, Licensee
agrees to make an investment of fifty thousand dollars ($50,000) in Isoprene in
the form of a convertible promissory note issued by Isoprene (the “Promissory
Note”). The Promissory Note shall bear annual interest at a rate of six percent
(6%) and be convertible upon a qualified financing at a price equal to ninety
percent (90%) of the price per share paid by the other investors in such
qualified financing, and shall otherwise be on commercially reasonable terms
mutually agreed by the parties.

 

4.2.2 Revenue Interest. In consideration for Licensee’s investment described in
Section 4.2.1, effective upon receipt by Isoprene of such investment, Isoprene
agrees to pay Licensee a revenue interest in the amount of [*] percent ([*]%) of
Net Revenues of Covered Products sold by Isoprene during the Term, in accordance
with Section 7.3; provided that, at the time of any sale of any Covered Product,
this Agreement is in full force and effect and Licensee is in compliance with
the terms of this Agreement.

 

Section 4.3 Milestone Payments. In partial consideration of the rights granted
pursuant to Section 2.1, Licensee agrees to pay the Milestone Payments as set
forth on Schedule E within thirty (30) days of the achievement of the applicable
milestones. Such Milestone Payments shall neither be refundable nor credited
against any other payment obligations.

 

Section 4.4 Royalties.

 

4.4.1 Running Royalties.

 

(a) In addition to the consideration paid pursuant to Section 4.1 and Section
4.3, Licensee agrees to pay Isoprene royalties at the Royalty Rate as set forth
on Schedule E, based on Net Revenues on sales of Licensed Products by Licensee
and/or Sublicensees, in accordance with Section 7.3.

 

(b) Notwithstanding anything herein to the contrary, if Licensee sells a
Combination Product and Section 4.6 (Royalty Stacking) applies to such
Combination Product, the royalties payable to Isoprene for sales of such
Combination Product shall not be reduced by a total of more than [*] percent
([*]%) of the royalties that would have been payable to Isoprene absent the
effects of the formula for determining Net Revenues of Combination Products.

 



12

 

 

Section 4.5 Sublicense Income.

 

4.5.1 Licensee shall pay Isoprene the following payments on Sublicense Income:

 

(a) [*] percent ([*]%) of all Sublicense Income which is received by Licensee or
Licensee Affiliates with respect to any Sublicense that is executed prior to the
first dosing of the first patient in a Phase 2 Clinical Trial of a Licensed
Product;

 

(b) [*]percent ([*]%) of all Sublicense Income which is received by Licensee or
Licensee Affiliates with respect to any Sublicense that is executed after the
first dosing of the first patient in a Phase 2 Clinical Trial of a Licensed
Product.

 

4.5.2 Any cash payment due to Isoprene under this Section 4.5 shall be paid in
accordance with Section 7.3.

 

4.5.3 Isoprene shall have the option, in its sole discretion, to have any
non-cash Sublicense Income (including without limitation securities) either: (a)
paid in kind by Licensee transferring and delivering to Isoprene the required
percentage of Sublicense Income; or (b) paid by the Licensee in the cash
equivalent of the fair market value of the Sublicense Income. If paid to
Isoprene within fifteen (15) days following Licensee’s receipt, the Sublicense
Income shall be valued at the fair market value as of the date of payment to
Licensee If Licensee cannot transfer and deliver the Sublicense Income within
fifteen (15) days of Licensee’s receipt without violating an applicable law,
regulation, or other legal requirement, or the terms of any agreement or other
arrangement with a third party (including the Sublicensee), then Licensee shall
transfer and deliver the portion of the Sublicense Income payable to Isoprene
pursuant to Section 4.5.1 as soon as the transfer is permitted. As to form of
Sublicense Income that cannot be valued as contemplated by this Section 4.5.3,
the parties shall negotiate in good faith to arrive at a mutually agreeable
solution under which Isoprene shall receive its required Sublicense Income
payment. Any dispute as to the proper valuation of the portion of Sublicense
Income payable to Isoprene shall be resolved pursuant to the dispute resolution
procedures set forth in Article XIII.

 

Section 4.6 Royalty Stacking.

 

4.6.1 This Section 4.6 shall apply with respect to the sales of Licensed
Product(s), if the Licensee was required to obtain a license from a third party
in order to avoid infringing such third party’s patent(s) in the sale of the
Licensed Product(s) (a “Required Third Party License”).

 

4.6.2 Licensee may deduct up to [*] percent ([*]%) of any royalties due under
Required Third Party Licenses for sales of a Licensed Product from any royalties
due to Isoprene under this Agreement; provided, however:

 

(a) the royalties due to Isoprene shall not be reduced by more than [*] ([*]%)
of the royalties that would have been payable to Isoprene absent the effects of
this Section 4.6; and

 

(b) any such deduction shall only apply if all Required Third Party Licenses
contain similar royalty stacking provisions so that the royalty rates payable
under this Agreement and all Required Third Party Licenses are reduced on a
similar or pro rata basis.

 

4.6.3  Licensee shall provide prompt written notice to Isoprene upon entering
into any Required Third Party License. Such notice shall contain a calculation
of the percentage by which royalties payable to Isoprene will be reduced as a
result.

 



13

 

 

4.6.4 Licensee shall not permit any Sublicensee to deduct from any amount due to
Licensee more than [*] percent ([*]%) of royalties or Sublicense Income due as a
result of any licenses from one or more third parties to that Sublicensee.

 

Article V
PATENT PROSECUTION

 

Section 5.1 Patent Prosecution and Maintenance.

 

5.1.1 The patent applications filed by University and set forth on Schedule B
are the only Patent Rights that are licensed hereunder.

 

5.1.2 Pursuant to Section 6.1 of the University License Agreement, University is
solely responsible for preparing, filing, prosecuting and maintaining the Patent
Rights. Accordingly, neither Licensee nor Isoprene is responsible for, nor does
Licensee have any authority to prepare, file, prosecute, or maintain the Patent
Rights.

 

5.1.3 Isoprene shall not, without the prior written consent of Licensee,
directly or through University cease prosecution or maintenance of any Patent
Right (any such Patent Right, an “Abandoned Patent Right”). Licensee
acknowledges that Isoprene shall lose any license rights to such an Abandoned
Patent Right under the University License Agreement.

 

5.1.4 Isoprene shall advise Licensee reasonably promptly as to material
developments with respect to the Patent Rights. Isoprene shall promptly provide
Licensee with copies of all communications relating to the Patent Rights within
the Field from the USPTO and any foreign patent office.

 

5.1.5 Neither party shall be liable for any loss, as a whole or in part, of a
patent or patent term extension granted by the USPTO (or any foreign patent
office) on a patent included in the Patent Rights or Abandoned Patent Rights,
including without limitation if the loss results from acts or omissions of
outside patent counsel retained by a party that are outside such party’s
control.

 

Section 5.2 Patent Expenses. Licensee will pay for [*] percent ([*]%) of all
Patent Expenses incurred after the Effective Date and during the Term. Licensee
shall pay each undisputed invoice for Patent Expenses in full to Isoprene within
thirty (30) days after the date of the invoice.

 

Article VI
CONFIDENTIALITY

 

Section 6.1 General Restrictions on Use and Disclosure.

 

6.1.1 A party (in its capacity as the “Discloser”) may disclose Confidential
Information to the other party (the “Recipient”). For a period of five (5) years
following its disclosure, Recipient shall hold the Confidential Information in
confidence, and may disclose or use the Discloser’s Confidential Information
only as permitted by this Agreement. Recipient shall not use the Confidential
Information for any other purpose without the prior written consent of
Discloser. Recipient shall notify Discloser immediately, and shall cooperate
fully, at Discloser’s reasonable request, upon Recipient’s discovery of any loss
or compromise of the Confidential Information.

 



14

 

 

6.1.2 Recipient may give access to or disclose the Discloser’s Confidential
Information only to its Personnel who (a) have a need to know the Confidential
Information for the purposes permitted by this Agreement, and (b) are required
to comply with the obligations of confidentiality and restricted use contained
within this Agreement.

 

6.1.3 Any Confidential Information that would identify human research subjects
or patients shall be maintained confidentially in accordance with applicable
law.

 

Section 6.2 Permitted Use and Disclosure.

 

6.2.1 The confidentiality obligations created by this Agreement shall not apply
if and to the extent that: (a) the information is or becomes generally available
to the public (other than through Recipient’s breach of this Agreement or any
other agreement, including the University License Agreement, violation of
applicable law, or unauthorized act); (b) the information was already in the
possession of Recipient at the time of the disclosure (other than pursuant to a
confidential disclosure agreement or Recipient’s unauthorized act); (c) the
information is or was developed by Recipient independent of and with no reliance
upon Confidential Information of Discloser; (d) the information was disclosed to
Recipient by a third party which did not acquire the information under an
obligation of confidentiality to Discloser; (e) the disclosure or use is
reasonably necessary to fulfill or comply with requirements of governmental
authorities having jurisdiction, including without limitation the U.S.
Securities and Exchange Commission, National Institutes of Health, FDA, and
USPTO, and foreign equivalents of the foregoing; (f) disclosure is required by
applicable law; (g) disclosure of the information is necessary or advisable for
Isoprene to comply with its obligations under the University License Agreement;
or (h) disclosure of the information to University is necessary or advisable for
either party to comply with its obligations under this Agreement.

 

6.2.2 In the event of disclosure required by applicable law, Recipient shall (to
the extent legally permissible) use reasonable efforts to give Discloser prior
written notice of disclosure. Recipient, consistent with its counsel’s advice,
shall take reasonable and lawful actions to obtain confidential treatment for
the Confidential Information and to minimize the extent of the disclosure, or
allow Discloser the opportunity to take those actions.

 

Section 6.3 Markings and Legends. Discloser shall use reasonable efforts to mark
all Confidential Information disclosed to Recipient as “Confidential.” If the
Confidential Information is not in written or tangible form and marked
“Confidential” when disclosed, Discloser shall use reasonable efforts to
summarize the information in writing, mark the summary “Confidential,” and
provide the summary to Recipient within thirty (30) days after disclosure of the
Confidential Information to Recipient. Failure to meet the marking requirements
shall not affect Recipient’s confidentiality obligations under this Agreement to
the extent that: (a) Recipient has actual knowledge that the information is
Confidential Information; (b) the information by its nature would reasonably be
considered to be confidential; or (c) the information is disclosed or otherwise
made available under circumstances that reasonably indicate that it is
confidential or proprietary.

 



15

 

 

Section 6.4 Confidentiality Standards. Recipient shall only be required to use
reasonable efforts to protect the confidentiality of the Discloser’s
Confidential Information in a manner consistent with the efforts used by
Recipient to protect its own Confidential Information.

 

Section 6.5 Public Information Act. Any Confidential Information provided to
University by Isoprene or Licensee is a public record when in the possession of
University, which may be subject to inspection pursuant to §4-101 et seq.,
General Provisions Article, Annotated Code of Maryland (the “Public Information
Act”). Any Confidential Information which is a trade secret, confidential
financial information, or confidential commercial information is exempt from
disclosure under §4-335 of the Public Information Act.

 

Section 6.6 Export Control Laws. Each party shall comply with applicable export
control laws and regulations of the United States and other relevant countries
as such laws currently exist and as they may be amended from time to time, with
respect to any export of Confidential Information and any immediate products and
services based thereupon.

 

Section 6.7 Title. As between Discloser and Recipient, title to the Confidential
Information remains exclusively with Discloser.

 

Section 6.8 Return or Destruction of Confidential Information.

 

6.8.1 Upon expiration or termination of this Agreement for any reason, Recipient
shall either return or destroy the Discloser’s Confidential Information,
together with all copies and descriptions of the Confidential Information made
by Recipient, and shall provide written certification of the same to Discloser
upon request.

 

6.8.2 Recipient may retain one (1) copy of the Confidential Information for the
sole purpose of being able to determine the scope of its obligations of
confidentiality under this Agreement. Recipient shall not be required to return
or destroy Discloser’s Confidential Information (a) created or maintained as
electronic files automatically saved pursuant to standard archiving or back-up
procedures, or (b) required to be retained in accordance with applicable law.
Recipient may not otherwise use or disclose any of such retained Confidential
Information.

 

6.8.3 If and to the extent any regulatory agency requests access to Recipient’s
files after the return of Confidential Information to Discloser, Recipient may
either refer that agency to Discloser, or Discloser shall grant Recipient
limited access again to that Confidential Information to allow compliance with
the request.

 

Article VII
REPORTS, PAYMENTS, AND ACCOUNTING

 

Section 7.1 Records; Audits. During the Term and for five (5) years after its
expiration or termination, each party (the “Paying Party”) shall keep (and
Licensee shall require each Sublicensee to keep) complete, true, and accurate
records containing all the particulars that may be necessary to determine all
amounts payable to the other party (the “Non-Paying Party”). The records shall
be subject to inspection at any time during regular business hours upon
reasonable notice by an independent auditor appointed by the Non-Paying Party
for this purpose and reasonably acceptable to the Paying Party, but not more
than once per twelve (12)-month period. This audit shall be at the Non-Paying
Party’s expense; provided, however, if the audit determines that the Paying
Party underpaid by an amount which is greater than the cost of the audit, the
audit expense shall be payable by the Paying Party.

 



16

 

 

Section 7.2 Reports.

 

7.2.1 Within fifteen (15) days after the close of each calendar quarter,
Licensee shall deliver to Isoprene a complete, true, and accurate report, giving
particulars of the business conducted by Licensee and Sublicensees, if any, in
the preceding period that are pertinent to any accounting for amounts payable
under Article IV (Financial Provisions) and Article VIII (Infringement). These
reports shall be certified complete, true, and accurate by an authorized officer
of Licensee, and shall include at least the following information for the
period:

 

(a) any Milestone Payment due for such calendar quarter;

 

(b) accounting for all Licensed Products that were sold and Net Revenues
received, including without limitation number of units of Licensed Products that
were sold, total billings for Licensed Products that were sold, and deductions
applied in determining Net Revenues, and similar data used to calculate Net
Revenues for sales of Combination Products;

 

(c) the aggregate Sublicense Income received by Licensee;

 

(d) names and addresses of all Sublicensees (including without limitation
downstream Sublicensees); and

 

(e) accounting for all expenses and all recoveries pursuant to Section 8.4, as
applicable.

 

7.2.2 Within fifteen (15) days after the close of each calendar quarter
following the first sale of a Covered Product, Isoprene shall deliver to
Licensee a complete, true, and accurate report, giving particulars of the
business conducted by Isoprene in the preceding period that are pertinent to any
accounting for amounts payable under Section 4.2.2 (Revenue Interest). These
reports shall be certified complete, true, and accurate by an authorized officer
of Licensee, and shall include accounting for all Covered Products that were
sold and Net Revenues received, including without limitation number of units of
Covered Products that were sold, total billings for Covered Products that were
sold, and deductions applied in determining Net Revenues, and similar data used
to calculate Net Revenues for sales of Combination Products incorporating a
Covered Product.

 

Section 7.3 Payment. Within five (5) Business Days of submission of a report in
accordance with Section 7.2, the Paying Party must pay to the Non-Paying Party
the applicable payments (including Milestone Payments, royalties and Sublicense
Income payments) due and payable under this Agreement for the period covered by
the report. If no royalties, fees or other payments are due, the Paying Party
shall so report. Payments shall be made in U.S. Dollars by check(s) drawn to the
order of the Non-Paying Party or by wire transfer of immediately available funds
to an account designated by Paying Party in writing; provided that, if Licensee
and Isoprene each owe payments in any particular calendar quarter, the parties
may set-off payments owed by one party to the other such that only one payment
is made by either party in such calendar quarter. For example, if Isoprene owes
$100,000 in a given calendar quarter and Licensee owes $500,000 in such calendar
quarter, Licensee may deduct $100,000 from the payment to be made to Isoprene
and pay Isoprene $400,000 in such calendar quarter. Payment shall be made in
accordance with the instructions set forth on Schedule F, as it may be changed
from time to time by the Paying Party.

 



17

 

 

Section 7.4 Interest on Late Payments. Interest is due on any payment to the
Non-Paying Party required under this Agreement that is more than thirty (30)
days late and on any underpayment of royalties or other amounts payable under
this Agreement. The interest rate is one and one half percent (1.5%) simple
interest per month accruing from the due date.

 

Section 7.5 Payments in Foreign Countries.

 

7.5.1 Royalties, Sublicense Income, and other payments under this Agreement are
payable from the country in which they are earned and are subject to foreign
exchange regulations then prevailing in the country. Payments must be paid to
the Non-Paying Party in Dollars by check(s) drawn to the order of the Non-Paying
Party. To the extent payments are due on amounts earned in a foreign country,
those payments shall be determined first in the currency of the country in which
they are earned, and then converted to their equivalent in Dollars. The buying
rates of exchange for converting the currencies involved into the currency of
the U.S. quoted by the Wall Street Journal (or any successor), averaged on the
last Business Day of each of three (3) consecutive calendar months constituting
the period in which the royalties were earned, shall be used to determine any
conversion. The Paying Party shall bear any loss of exchange or value or pay any
expenses incurred in the transfer or conversion to U.S. dollars.

 

7.5.2 If any applicable law or regulation (including without limitation currency
exchange regulations) prevents or limits payments in any country, the Paying
Party shall render to the Non-Paying Party annual reports of sales, Sublicense
Income (if applicable), or other applicable activities in that country. All
monies due and owing to the Non-Paying Party as provided in the annual reports
shall, at the Non-Paying Party’s option: (a) be deposited promptly in a local
bank in that country in an account to be designated by the Non-Paying Party in
writing; or (b) be paid promptly to the Non-Paying Party or deposited in its
account, as directed in writing by the Non-Paying Party in any other country
where the payment or deposit is lawful.

 

Section 7.6 Contact Information for Payments and Reports. Each party’s contact
information for payments and reports is set forth on Schedule G. Each party
shall promptly notify the other party of any change of such information.

 

Article VIII
INFRINGEMENT

 

Section 8.1 Notification. Any party which becomes aware of substantial, credible
evidence that a third party is infringing any Isoprene Intellectual Property in
the Field shall promptly deliver to the other party written notice of that
infringement together with all such evidence available to such party.

 



18

 

 

Section 8.2 Right to Sue Infringers.

 

8.2.1 Subject to Section 8.5, if any Isoprene Intellectual Property licensed to
Licensee are infringed by a third party, Isoprene shall have the first and
primary right, but not the obligation, to institute, prosecute, and control any
action or proceeding with respect to such infringement (including without
limitation any declaratory judgment action arising from such infringement), by
counsel of its choice and at its own expense.

 

8.2.2 Any amount recovered as a result of an action taken under Section 8.2.1
(including without limitation pursuant to any settlement) shall be allocated
between University, Isoprene, and Licensee as follows:

 

(a) Isoprene (and University, if applicable) shall be entitled to reimbursement
for reasonable, documented out-of-pocket costs incurred in obtaining or
negotiating such recovery (including without limitation reasonable attorneys’
fees, expert witness fees, court costs and other costs and expenses of
litigation at trial and appellate levels), to the extent that such costs are not
otherwise reimbursed (including without limitation by Licensee or other third
party) (“Unreimbursed Litigation Costs”).

 

(b) Any recovery in excess of the Unreimbursed Litigation costs shall be
distributed as follows:

 

(i) University shall receive any recovery due under the University License
Agreement

 

(ii) The remainder shall be divided equally between Isoprene and Licensee
without reference to the relative monetary injury suffered by Licensee by reason
of the Infringement for which such amounts are recovered.

 

Section 8.3 Defense of Third Party Infringement Claims

 

8.3.1 If a third party claims patent infringement against Licensee as a result
of Licensee’s use of the Isoprene Intellectual Property in the Field in the
Territory, Licensee shall promptly notify Isoprene and University thereof in
writing, setting forth the facts of that claim in reasonable detail. Subject to
Section 8.5, Licensee shall have the primary right, but not the obligation, to
defend and control the defense of any such claim against Licensee, by counsel of
its own choice and at its own expense.

 

8.3.2 Subject to applicable law, Isoprene agrees to cooperate reasonably with
Licensee’s defense of any such action; provided, however, Isoprene shall not be
required to incur any out-of-pocket expenses.

 

8.3.3 Any amounts paid by Licensee to any third party as damages or other
compensation with respect to infringement of a third party’s rights shall be
treated as third party royalties that Licensee shall be entitled to deduct from
royalties due Isoprene in accordance with Section 4.6 (Royalty Stacking).

 



19

 

 

Section 8.4 Conduct of Suit by Licensee.

 

8.4.1 Licensee shall diligently pursue any suit or action under Section 8.2 or
Section 8.3. Licensee shall keep University and Isoprene reasonably apprised of
all material developments. Licensee shall seek the input and approval of
Isoprene and University on any substantive submissions or positions taken
regarding the scope, validity, and/or enforceability of the Patent Rights, such
approval not to be unreasonably withheld. Licensee shall not prosecute or defend
any suit in a manner that is reasonably expected to materially adversely affect
the interests of Isoprene, University, or any University Related Organization.

 

8.4.2 Licensee may enter into a settlement, consent judgment, or other voluntary
disposition of any suit or action under Section 8.2 or Section 8.3; provided,
however, Isoprene and University shall have the right of prior approval (such
approval not to be unreasonably withheld) regarding any settlement, consent
judgment, or other voluntary disposition of any such claim. Licensee’s request
for such approval shall include complete copies of final settlement documents, a
detailed summary of such settlement, and any other information material to such
settlement. Isoprene and University shall provide Licensee notice of its
approval or denial within fifteen (15) Business Days of receipt of any request
for such approval by Licensee.

 

8.4.3 Upon request stating that Licensee has determined that it is necessary for
Isoprene to join in order to prosecute or defend any suit or action under
Section 8.2 or Section 8.3, Isoprene may be joined in the suit or action as a
nominal party. Isoprene may be named as a party only if: (a) Licensee’s and
Isoprene’s respective counsel recommend that such action is necessary in their
reasonable opinion to achieve standing or to avoid dismissal; (b) Isoprene is
not the first named party in the action; (c) the pleadings and any public
statements about the action state that Licensee is pursuing the action and that
Licensee has the right to join Isoprene as a nominal party; (d) Isoprene shall
otherwise have no obligations in connection with the suit or action, other than
as specifically set forth in this Agreement; and (e) Licensee reimburses,
indemnifies, and holds harmless Isoprene from any costs, expenses, or fees
(including without limitation reasonable attorneys’ fees and litigation costs)
which University incurs as a result of such joinder.

 

Section 8.5 Rights to Sue or Intervene.

 

8.5.1 If Licensee fails to notify Isoprene of its intent to respond in
opposition to a legal action under Section 8.3 within five (5) Business Days
after Licensee’s receipt of notice of the filing of the action, or if Licensee
notifies Isoprene that it does not intend to oppose the action, Isoprene shall
have the right, but not the obligation, in its sole discretion, to take any
action it deems appropriate, including without limitation responding to the
action.

 

8.5.2 Licensee acknowledges that University shall have a continuing right, but
not the obligation, in its sole discretion, to join in any legal action
involving the Inventions and Patent Rights, and to participate through counsel
of its own choosing, if University reasonably determines that the failure to
join would have a materially adverse effect upon the University.

 

8.5.3 Notwithstanding anything in this Agreement to the contrary, if University
files suit, responds to, or otherwise joins in any legal action, University
shall be entitled to settle any action on terms to be established by University
in its sole but reasonable discretion.

 



20

 

 

Section 8.6 General.

 

8.6.1 Each party shall cooperate at its own expense (except as set forth in
Section 8.3.2) with the other party in connection with any action under this
Article VIII. Each party shall provide prompt access to all necessary documents
and shall render reasonable assistance in response to requests by the other
party.

 

8.6.2 Any party which commences a suit and then wants to abandon it shall give
written notice to the other party reasonably in advance of the next material
deadline in the suit (but in no event less than thirty (30) days). The other
party may continue prosecution of the suit, in which event the parties shall
negotiate in good faith regarding the sharing of expenses and any recovery in
the suit.

 

8.6.3 NEITHER PARTY SHALL BE LIABLE FOR ANY LOSSES INCURRED AS A RESULT OF AN
ACTION FOR INFRINGEMENT BROUGHT AGAINST THE OTHER PARTY AS A RESULT OF THE OTHER
PARTY’S ACTIONS OR OMISSIONS, INCLUDING WITHOUT LIMITATION ITS EXERCISE OF ANY
RIGHT GRANTED UNDER THIS AGREEMENT.

 

Article IX
TERM AND TERMINATION

 

Section 9.1 Term and Expiration. This Agreement shall commence as of the
Effective Date, and unless earlier terminated in accordance with this Article
IX, shall remain in full force and effect on a country-by-country basis until
the expiration of the last to expire of the Patent Rights in such country (the
“Term”).

 

Section 9.2 Termination by Isoprene.

 

9.2.1 Failure to Pay. If Licensee or a Licensee Affiliate fails to pay any sum
due and payable under this Agreement, Isoprene may terminate this Agreement and
the license(s) granted under this Agreement, if the failure is not cured within
thirty (30) days of receiving written notice thereof from Isoprene.

 

9.2.2 Other Failure to Perform. In the event of any non-payment breach, default,
or other failure by Licensee to perform any material provision of this Agreement
(other than those covered by another subsection of this Section 9.2), Isoprene
may terminate this Agreement and the license(s) granted under this Agreement, if
the breach, default, or other failure is not cured within the time period set
forth in a relevant Section of this Agreement, or if none is so stated, within
sixty (60) days of written notice thereof.

 

9.2.3 Bankruptcy. Isoprene may terminate this Agreement and the sublicense
granted under this Agreement upon Licensee’s making of an assignment for the
benefit of creditors or being adjudicated bankrupt; the placing of all or
substantially all of Licensee’s assets in the control of a receiver or trustee
for the benefit of creditors and the receivership or trusteeship continues for a
period of at least ninety (90) days; Licensee’s instituting proceedings under
the federal bankruptcy laws relating to insolvency of debtors, in which Licensee
seeks to be adjudicated bankrupt or to be discharged of its debts, or to affect
a plan of liquidation or reorganization; or the instituting by others of those
proceedings against Licensee, and Licensee consents or acquiesces by pleading or
default, or those proceedings are not contested and discharged within ninety
(90) days.

 



21

 

 

9.2.4 Patent Challenge. If Licensee takes or causes the taking of any Patent
Challenge (but excluding a request for Inter Partes Review or Post Grant Review
under Section 2.6.1), Isoprene shall have the right to terminate this Agreement.

 

Section 9.3 Termination by Licensee. Licensee may terminate this Agreement with
ninety (90) days advance written notice of termination, and shall pay to
Isoprene all payments due through the effective date of the termination,
including without limitation royalties, Sublicense Income, fees and Patent
Expenses.

 

Section 9.4 Termination of University License. This Agreement shall
automatically terminate upon termination or expiration of the University
License; provided that if requested by University, all of Licensee’s duties and
obligations under this Agreement shall be transferred from Isoprene to
University or its designee, and Licensee may request a direct license from
University to the rights granted under this Agreement unless Licensee is in
default of this Agreement at the time of its request.

 

Section 9.5 Survival. Expiration or termination of this Agreement does not
relieve either party of any obligation which arises before expiration or
termination, including without limitation obligations for payment and reporting.
Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect, including without limitation Article VI (Confidentiality), Article VII
(Reports, Payments, and Accounting), Section 12.1.6 (Insurance), Section 12.2
(Indemnification), and Article XIII (Dispute Resolution).

 

Section 9.6 Effect of Termination. Upon expiration or termination of this
Agreement in whole or in part for any reason:

 

9.6.1 Licensee shall not thereafter have any license or other rights to the
Isoprene Intellectual Property;

 

9.6.2 Licensee shall be obligated to pay the portion of Patent Expenses set
forth in Section 5.2 incurred during the following period after the effective
date of termination or expiration: (a) sixty (60) days in the event of
expiration or termination by Isoprene pursuant to Section 9.2; or (b) until the
effective date of termination in the event of a termination by Licensee pursuant
to Section 9.3;

 

9.6.3 Licensee shall not thereafter grant to any Sublicensee, or third party any
rights in the Isoprene Intellectual Property;

 

9.6.4 Each party shall comply with the requirements of Section 6.8 (Return or
Destruction of Confidential Information);

 



22

 

 

9.6.5 Licensee shall immediately either deliver to Isoprene, or destroy and
certify to Isoprene in writing the destruction of, the following which it
received from or on behalf of Isoprene: Licensed Material and other and other
physical embodiments or manifestations of the Inventions and/or the Patent
Rights;

 

9.6.6 Each party shall execute and deliver any agreements, instruments, and
documents as are reasonably necessary or appropriate to carry out the terms and
conditions of this Agreement, including without limitation in connection with
prosecuting any patent application(s) or otherwise obtaining Patent Rights; and

 

9.6.7 Isoprene shall not thereafter have any obligation to pay Licensee any
revenue interest on Covered Products.

 

Article X
Other agreements

 

Section 10.1 Use of Names, Endorsements, and Publicity.

 

10.1.1 Neither party shall use the name, seal, logo, trademark, or service mark
of the other party, any affiliate, University or any University Related
Organization, or any of their respective Personnel, or any adaptation thereof,
in any advertising, publicity, or other public statements without prior written
consent obtained from such other party, affiliate, University, University
Related Organization, or individual, as the case may be, except where required
by applicable law or regulation.

 

10.1.2 Either party may publicize the fact that the parties have entered into
this Agreement. However, press releases or other public releases of information
shall be agreed upon by the parties prior to release.

 

10.1.3 Licensee acknowledges that University does not directly or indirectly
endorse any product or service provided or to be provided by Isoprene, Licensee,
a Sublicensee, or their successors and assigns. Licensee shall not in any way
advertise, publicize, or imply that University endorses any of those products or
services

 

Section 10.2 Patent Marking. Licensee shall cause “Patent Pending,” the Patent
Rights patent number, or other patent markings to appear on all Licensed
Products, their labels or their packaging to the extent required by and in
accordance with the law in each country where Licensed Products are sold or
offered for sale.

 

Section 10.3 Inspection. Licensee shall allow Isoprene to inspect, at any time
during regular business hours and upon reasonable notice, all Licensee
correspondence regarding the Patent Rights and/or Licensed Products to and from
the FDA and any other applicable U.S. regulatory agency, and any foreign
equivalent.

 

Section 10.4 Non-Disparagement. Each party acknowledges, agrees, and covenants
that it will not make any public statement, comment, or communication that could
constitute disparagement of, or that may be considered to be derogatory or
detrimental to the name or reputation of, the other party, University or any of
its personnel. Both parties further agree that they will not in any way solicit
any such statements, comments, or communications. This non-disparagement
covenant applies to any public or private statements, comments, or
communications in any form, whether oral, non-verbal, written, or electronic.
Notwithstanding the forgoing, each party may disclose information to its
attorneys or in response to a lawful subpoena or court order requiring
disclosure of information.

 



23

 

 

Section 10.5 Compliance with Applicable Law. Licensee shall comply with all
applicable laws, rules, and regulations in connection with this Agreement.

 

Article XI
REPRESENTATIONS AND WARRANTIES

 

Section 11.1 By Isoprene. Isoprene represents and warrants to Licensee as of the
Effective Date:

 

11.1.1 to the actual knowledge of Isoprene, the Patent Rights are not the
subject matter of any currently pending litigation; and

 

11.1.2 to the actual knowledge of Isoprene, no Person disputes ownership of
Patent Rights as described in this Agreement.

 

Section 11.2 DISCLAIMER OF WARRANTIES.11.2.1 LICENSEE ACKNOWLEDGES THAT, EXCEPT
AS SET FORTH IN Section 11.1, THE INVENTIONS, THE PATENT RIGHTS, LICENSED
PRODUCTS, LICENSED MATERIAL, AND ISOPRENE’S CONFIDENTIAL INFORMATION ARE
PROVIDED “AS IS.” LICENSEE ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN Section
11.1, ALL EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES REGARDING THE
INVENTIONS, THE PATENT RIGHTS, PATENT APPLICATIONS, LICENSED PRODUCTS, LICENSED
MATERIAL, OR ISOPRENE’S CONFIDENTIAL INFORMATION ARE DISCLAIMED BY ISOPRENE,
INCLUDING WITHOUT LIMITATION AS TO: SCOPE, VALIDITY OR ENFORCEABILITY; WHETHER A
PATENT APPLICATION WILL BE APPROVED OR THAT A PATENT WILL ISSUE; RELIABILITY,
COMPLETENESS, OR ACCURACY OF UNIVERSITY’S CONFIDENTIAL INFORMATION; INFRINGEMENT
OR NON-INFRINGEMENT; THE PERFORMANCE OF LICENSED PRODUCTS OR LICENSED MATERIAL,
INCLUDING WITHOUT LIMITATION AS TO THEIR SAFETY, EFFECTIVENESS, OR COMMERCIAL
VIABILITY; AND THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, COURSE OF DEALING, USAGE OF TRADE, OR NON-INFRINGEMENT.
LICENSEE ACKNOWLEDGES THAT ISOPRENE MADE NO INVESTIGATION AND MAKES NO
REPRESENTATION THAT THE INVENTIONS, THE PATENT RIGHTS, THE LICENSED PRODUCTS,
LICENSED MATERIAL, ISOPRENE’S CONFIDENTIAL INFORMATION, OR THE METHODS USED IN
MAKING OR USING THE LICENSED PRODUCTS OR LICENSED MATERIAL IS OR WILL BE FREE
FROM INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS, OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.

 

11.2.2 LICENSEE ACKNOWLEDGES THAT ISOPRENE SHALL NOT BE LIABLE FOR ANY DAMAGES
OF ANY NATURE WHATSOEVER RESULTING FROM RECEIPT OR USE BY LICENSEE OF ISOPRENE’S
CONFIDENTIAL INFORMATION OR IN CONNECTION WITH ANY CLAIM BY LICENSEE OR A THIRD
PARTY AGAINST ISOPRENE. ANY ACTIONS TAKEN BY LICENSEE IN RESPONSE TO THE
DISCLOSURE OF ISOPRENE’S CONFIDENTIAL INFORMATION SHALL BE SOLELY AT THE RISK OF
LICENSEE.

 



24

 

 

Section 11.3 By the Parties. Each party represents and warrants to the other
party as of the Effective Date that:

 

11.3.1 it is a corporation duly organized, validly existing, and in good
standing under the laws of its state of incorporation. It has all requisite
corporate power and authority to own, operate, and lease its properties, to
carry on its business as now being conducted and as contemplated by this
Agreement, to enter into this Agreement, and to carry out the transactions
contemplated under this Agreement;

 

11.3.2 the execution, delivery and performance of this Agreement and the
transactions contemplated under this Agreement have been duly approved; this
Agreement has been properly executed and attested by the duly authorized
officer(s) of such party; and this Agreement is the valid and binding obligation
of that party and is enforceable in accordance with its terms, except as the
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, and similar laws affecting the rights of creditors generally, and
general principles of equity;

 

11.3.3 the execution, delivery, and performance of this Agreement do not violate
the terms of such party’s organizational documents, any agreement to which such
party (or, to its knowledge, any of its Personnel) is a party, or any order,
judgment, or decree applicable to it (or, to its knowledge, any of its
Personnel);

 

11.3.4 no consent, approval, or authorization of or designation, declaration, or
filing with any governmental authority or other Person is required on the part
of such party in connection with the execution, delivery, or performance of this
Agreement, except as specifically set forth in this Agreement;

 

11.3.5 such party (and to its knowledge, any of its Personnel) is not a party to
any agreement or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, or, to its knowledge, any
rule or regulation which materially adversely affects the operations, prospects,
properties, assets, or condition (financial or otherwise) of such party;

 

11.3.6 no suit, action, litigation, administrative proceeding, arbitration
proceeding, governmental proceeding, investigation, inquiry, or other proceeding
is pending or, to such party’s knowledge, threatened against it (or, to its
knowledge, any of its personnel) which would materially adversely affect the
operations, prospects, properties, assets, or condition (financial or otherwise)
of such party;

 

11.3.7 such party has not received, and does not have reason to believe that it
shall receive, oral or written notice of any claim or violation under any
inquiry law, ordinance, requirement, regulation, or order as it relates to its
performance under this Agreement; and

 



25

 

 

11.3.8 to such party’s knowledge, it has substantially complied with all
federal, state, and local laws, rules, regulations, and administrative
directives where the failure to do so has, or would be reasonably expected to
have, a materially adversely effect upon the conduct and operation of its
business.

 

Article XII
INSURANCE and INDEMNIFICATION

 

Section 12.1 Licensee’s Insurance.

 

12.1.1 When Licensee commences research, contract, preclinical, or development
activities and/or acquires laboratory or office space, Licensee shall procure
and thereafter maintain during the Term insurance that is reasonably sufficient
to fulfill its obligations under this Agreement for itself, Licensee Affiliates,
and their personnel, including without limitation the following:

 

(a) Commercial General Liability insurance with coverage of not less than
$1,000,000 for any single occurrence and $3,000,000 in the aggregate;

 

(b) Umbrella coverage that is reasonably sufficient to fulfill Licensee’s
obligations under this Agreement, but not less than $5,000,000 in the aggregate;

 

(c) During any period that the one or more Clinical Trials is being conducted by
or on behalf of Licensee: Clinical trial insurance (or professional liability
insurance/errors and omissions) that is reasonably sufficient to fulfill
Licensee’s obligations under this Agreement, but not less than $1,000,000 for
any single occurrence and $3,000,000 in the aggregate; and

 

(d) Upon commencing testing or sales of Licensed Products, product liability
insurance that is reasonably sufficient to fulfill Licensee’s obligations under
this Agreement, but not less than $1,000,000 for any single occurrence and
$2,000,000 in the aggregate.

 

12.1.2 All of such insurance shall have reasonable deductibles. Beginning on the
third (3rd) anniversary of the Effective Date of this Agreement, and every three
(3) years thereafter, Isoprene may require that the types or the amount of the
insurance to be maintained on behalf of Licensee under this Section 12.1 be
modified so that Isoprene and University’s interests are adequately protected
(as determined in Isoprene’s reasonable discretion). However, unless Licensee
otherwise agrees: (a) Isoprene may not require that the amount of such insurance
be increased to an amount equal to more than the then current amounts plus five
percent (5%); and (b) any such increase shall be required to be effected only
upon the expected renewal date of the relevant policy. Isoprene may modify or
waive any of the requirements in this Section 12.1 in its reasonable discretion.

 

12.1.3 Licensee will deposit with Isoprene copies of such policies, satisfactory
in form and substance to Isoprene: (a) upon issuance of the policy; (b) each
time there is a material change in Isoprene’s insurance coverage; and (c) each
time Isoprene’s insurance coverage is renewed. Failure to deposit those policies
shall not relieve Isoprene of its obligations to obtain and keep in force
insurance coverage required by this Agreement. The insurance required under this
Agreement may be maintained by means of a policy or policies of blanket
insurance so long as the provisions of this Agreement are fully satisfied.

 



26

 

 

12.1.4 All policies of insurance required to be carried by Licensee by this
Section 12.1 shall provide that the policy shall not be subject to cancellation,
termination, or reduction in coverage, except after thirty (30) days’ prior
written notice to Isoprene and University. All of those policies shall name
Isoprene and University as an additional insured as its interest may appear. All
policies shall be endorsed to indicate that they provide primary coverage
without right of contribution by any insurance carrier or self-insured by the
Isoprene and University. A waiver of subrogation in favor of the Indemnitees
shall also be endorsed to the policies. 

 

12.1.5 All such policies shall be issued by duly licensed companies having
claims paying ability and financial strength ratings from S&P of not less than
“A” and a financial size category rating from A.M. Best of not less than “X”, or
their then equivalents, and have sufficient surplus that the amount of coverage
does not represent more than ten percent (10%) of the policyholders’ surplus.

 

12.1.6 If Licensee’s liability insurance is written on a claims-made basis
(rather than on an occurrence basis), Licensee shall maintain such insurance
coverage during the term of this Agreement and for five (5) years thereafter.

 

Section 12.2 Indemnification.

 

12.2.1 Indemnification by Licensee. Licensee agrees to defend, indemnify, and
hold harmless Isoprene, its affiliates and their respective directors, officers,
employees and agents and the successors and assigns of any of the foregoing, and
the State of Maryland, USM, University, University Related Organizations, and
each of their respective current and future regents, directors, trustees,
officers, faculty, medical and professional staff, employees, students,
trainees, and agents, and their respective successors, heirs, and assigns (each
individually an “Isoprene Indemnitee” and all, collectively “Isoprene
Indemnitees”) against any claim, liability, cost, damage, deficiency, loss,
expense or obligation of any kind or nature (including without limitation
reasonable attorneys’ fees, expert witness fees, court costs and other costs and
expenses of litigation at trial and appellate levels) (collectively, “Losses”)
incurred by or imposed upon any Isoprene Indemnitee in connection with any third
party claims, suits, actions, demands or other causes of action (collectively,
“Claims”) arising out of or relating to:

 

(a) the actions or omissions, failure to comply with applicable laws or
regulations, or non-performance or breach of this Agreement of or by Licensee
(or any Licensee Affiliate; Licensee Personnel; Sublicensee; or any other Person
acting on behalf of or under authorization from Licensee, a Licensee Affiliate,
or a Sublicensee);

 

(b) the Inventions, or Patent Rights by Licensee (or any Licensee Affiliate;
Licensee Personnel; Sublicensee; or any other Person acting on behalf of or
under authorization from Licensee, a Licensee Affiliate, or a Sublicensee);

 

(c) any claim that any Licensed Product, or use thereof, infringes upon the
intellectual property rights of any third party;

 



27

 

 

(d) any theory of product liability (including without limitation actions in the
form of tort, warranty, or strict liability) concerning any Licensed Product or
any other product, process or service made, used, or sold pursuant to any right
or license granted under this Agreement; or

 

(e) use by an Indemnitee of a product, process, service, or protocol developed
using Patent Rights by Licensee (or any Licensee Affiliate; Licensee Personnel;
Sublicensee; or any other Person acting on behalf of or under authorization from
Licensee, a Licensee Affiliate, or a Sublicensee), provided the use was
consistent with any instructions, protocols, or supervision provided or approved
by Licensee, the Licensee Affiliate, or the Sublicensee,

 

except to the extent any such Claims result from or arise out of the gross
negligence or willful misconduct by the Isoprene Indemnitees or any matter for
which Isoprene is required to indemnify the Licensee Indemnitees pursuant to
Section 12.2.2.

 

12.2.2 Indemnification by Isoprene. Isoprene agrees to defend, indemnify, and
hold harmless Licensee, Licensee Affiliates and their respective directors,
officers, employees and agents and the successors and assigns of any of the
foregoing (each individually a “Licensee Indemnitee” and all, collectively
“Licensee Indemnitees”) against any Losses incurred by or imposed upon any
Licensee Indemnitee in connection with any Claims arising out of or relating to:

 

(a) any material breach of any of the representations, warranties or covenants
of Isoprene under this Agreement; or

 

(b) the gross negligence or willful misconduct of Isoprene, its affiliates and
their respective directors, officers or employees and agents,

 

except to the extent any such Claims result from or arise out of the gross
negligence or willful misconduct by the Licensee Indemnitees or any matter for
which Licensee is required to indemnify the Isoprene Indemnitees pursuant to
Section 12.2.1.

 

12.2.3 Indemnification Procedure. The agreement to defend, indemnify and hold
harmless an indemnitee pursuant to Section 12.2.1 or Section 12.2.2 is
conditioned upon: (a) an party seeing indemnification (each, an “Indemnitee”)
promptly notifying the other party (the “Indemnitor”) in writing after the
Indemnitee receives notice of any claim; provided, however, the failure to so
notify the Indemnitor will not relieve the Indemnitor of any obligation which it
may have to an Indemnitee under this Agreement or otherwise to the extent that
such failure or delay does not actually and materially prejudice the Indemnitor;
and (b) the Indemnitee cooperating with the Indemnitor in the defense of the
claim (but at the Indemnitor’s expense). The agreement to defend, indemnify, and
hold harmless an Indemnitee shall not apply if the claim, cost, or liability was
solely caused by the gross negligence, willful misconduct, or breach of this
Agreement of or by that Indemnitee. Notwithstanding the foregoing, each
Indemnitee shall have the right to participate at its own expense in the defense
of any claims through counsel of its own choosing. The Indemnitor shall not
settle any indemnified claim without the prior written consent of, which consent
shall not be unreasonably withheld.

 



28

 

 

Section 12.3 Limitation on Liability. EXCEPT WITH RESPECT TO (A) A PARTY’S
OBLIGATIONS UNDER Section 12.2 (INDEMNIFICATION), (B) ANY BREACH BY A PARTY OF
Article VI OR (C) A PARTY’S GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT,
NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING SUBSTITUTE
GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY
INFRINGEMENT OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER
SPECIAL DAMAGES SUFFERED BY THE OTHER PARTY OR ITS SUBLICENSEES OR AFFILIATES
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

Article XIII
DISPUTE RESOLUTION

 

Section 13.1 Negotiation. If there is a dispute between the parties related to
this Agreement, either party, by notice to the other party, may have the dispute
referred to the parties’ respective officers, or their successors, as set forth
on Schedule G (the “Designated Officers”), for attempted resolution by good
faith negotiations within thirty (30) days after the notice is received.

 

Section 13.2 Mediation. If the Designated Officers are not able to resolve the
dispute within this thirty (30) day period, or any agreed extension, they shall
confer in good faith with respect to the possibility of resolving the matter
through mediation with a mutually acceptable third party or a nationally
recognized U.S. mediation organization. If the parties agree to attempt to
resolve the matter through mediation, they shall participate in any mediation
sessions in good faith in an effort to resolve the dispute in an informal and
inexpensive manner. All expenses of the mediator shall be shared equally by the
parties.

 

Section 13.3 Disputes Regarding Payment Calculation or Royalty Rate. Any dispute
regarding the calculation of payments due from Licensee to Isoprene, which is
not timely resolved through the dispute resolution procedures of Section 13.1
and Section 13.2, shall be submitted to a national independent certified public
accounting firm or other independent expert, to be appointed by agreement of
Licensee and Isoprene, whose decision shall be final and binding upon the
parties. The costs and expenses of the consultant shall be paid by the
non-prevailing party.

 

Section 13.4 Statute of Limitations; Admissibility of Evidence. Any applicable
statute of limitations shall be tolled during the pendency of a dispute
resolution procedure initiated under this Agreement. Evidence of anything said
or any admission made in the course of any dispute resolution procedure shall
not be admissible in evidence in any civil action between the parties. In
addition, no document prepared for the purpose of, or in the course of, or
pursuant to, the dispute resolution procedure, or copy thereof, shall be
admissible in evidence in any civil action between the parties. However, the
admissibility of evidence shall not be limited if both parties consent to
disclosure of the evidence.

 

Section 13.5 Jurisdiction; Waiver of Trial by Jury. With respect to any dispute
that is not resolved pursuant to other provisions of this Article XIII, each
party consents to the jurisdiction of the Circuit Court of Baltimore City or
Anne Arundel County, Maryland for any suit against the other party relating to
this Agreement, and agrees to file any such suit in one of those courts.
ISOPRENE AND LICENSEE WAIVE THEIR RIGHTS TO TRIAL BY JURY IN ANY LITIGATION
ARISING FROM THIS AGREEMENT.

 



29

 

 

Article XIV
NOTICES AND INVOICES

 

Section 14.1 Notices. Notices under this Agreement shall be in writing and shall
be delivered personally as proven by a signed receipt, sent by a reputable,
recognized national overnight delivery service, charges prepaid, or sent by
certified mail return receipt requested. Notices shall be addressed to a party
at the address specified on Schedule I, or at those other place or places as
shall from time to time be specified in a notice similarly given. All notices
shall be effective upon receipt. Each party shall promptly notify the other
party of any change of address for the delivery of notices or invoices.

 

Section 14.2 Invoices. Invoices under this Agreement may be sent to the
addresses specified on Schedule I or at those other place or places as shall
from time to time be specified in a notice similarly given.

 

Article XV
assignment

 

Section 15.1 General. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors,
and permitted assigns. Any reference in this Agreement to a party shall be
construed to include that party’s successors and permitted assigns. Any
purported assignment in violation of this Article XV shall be null and void.

 

Section 15.2 Assignment by Licensee. This Agreement (or any rights or
obligations under this Agreement) may not be assigned or transferred (by
operation of law, in connection with a Change of Control or otherwise) by
Licensee without the prior written consent of Isoprene, which consent shall not
be unreasonably withheld, conditioned or delayed. For clarity, a Change of
Control (no matter how the transaction is structured) constitutes an assignment
or transfer. In the event of a permitted assignment or transfer, any permitted
assignee will expressly assume, in writing, all obligations imposed on the
assigning Party by this Agreement.

 

Section 15.3 Assignment by IsopreneSection 15.4 . This Agreement (or any rights
or obligations under this Agreement) may not be assigned or transferred by
Isoprene without the prior written consent of Licensee, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, that Isoprene may
assign or otherwise transfer this Agreement without the prior written consent of
Licensee to an affiliate or in connection with the transfer of all or
substantially all of the stock, assets or business of Isoprene to which this
Agreement relates (including a Change of Control).

 

Article XVI

MISCELLANEOUS

 

Section 16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland (without reference to any
conflicts of laws principles that would require the application of the laws of
any other jurisdiction).

 



30

 

 

Section 16.2 Entire Agreement. This Agreement embodies the entire understanding
between the parties with respect to the subject matter of this Agreement. There
are no contracts, understandings, conditions, warranties or representations,
oral or written, express or implied, with reference to the subject matter of
this Agreement that are not merged in this Agreement. No oral statements or
prior written material not specifically incorporated in this Agreement shall be
of any force and effect. The parties acknowledge that in entering into this
Agreement, the parties relied solely upon the representations and agreements
contained in this Agreement and no others. All prior representations or
agreements with respect to the subject matter of this Agreement, whether written
or oral, not incorporated in this Agreement are superseded.

 

Section 16.3 Severability. If any clause or provision of this Agreement shall be
determined by any court or governmental body to be illegal, invalid, or
unenforceable under present or future laws effective during the Term: (a) the
remainder of this Agreement shall not be affected by such illegality,
invalidity, or unenforceability; and (b) in lieu of each clause or provision
that is illegal, invalid, or unenforceable, there shall be added as a part of
this Agreement a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.

 

Section 16.4 Force Majeure. Neither party shall be liable for any failure to
perform its obligations where that failure is as a result of any of the
following occurrences, if beyond the reasonable control and without the fault or
negligence of the party in question: (a) strike, lock-out or other labor
troubles, (b) city, county, State or other governmental restrictions,
injunctions or limitations, including the nonissuance of any required permit(s),
(c) failure or shortage of raw materials, electrical power, water, fuel, oil, or
other utility or service, (d) riot, war, insurrection, terrorism, or other
national or local emergency, (e) accident, flood, fire, earthquake, or other
casualty, (f) adverse weather conditions, or (g) other act of God. Any party
asserting force majeure as an excuse shall have the burden of proving that
reasonable steps were taken to minimize delay or damages caused by foreseeable
events, that all non-excused obligations were substantially fulfilled, and that
the other party was timely notified of the likelihood or actual occurrence that
would justify such an assertion.

 

Section 16.5 Amendments; Waivers; Cumulative Remedies. This Agreement may not be
amended unless the amendment is in writing and signed by a duly authorized
representative of each party. No right or remedy of either party may be waived,
unless the waiver is in writing and signed by a duly authorized representative
of the party granting the waiver. A failure or delay by a party in exercising
any of its rights or remedies under this Agreement does not constitute a waiver
of the rights or remedies, nor does any single or partial exercise of any right
or remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the parties provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

Section 16.6 Relationship Between the Parties. Isoprene and Licensee are not
(and nothing in this Agreement may be construed to constitute them as) partners,
joint venturers, agents, representatives or employees of the other. Neither
party has any responsibility nor liability for the actions of the other party
except as specifically provided in this Agreement. No party has any right or
authority to bind or obligate the other party in any manner or make any
representation or warranty on behalf of the other party.

 



31

 

 

Section 16.7 Expenses. Except as otherwise specifically set forth in this
Agreement, all costs and expenses incurred in connection with this Agreement
shall be paid by the party which incurs the cost or expense, and the other party
has no liability for the cost or expense.

 

Section 16.8 No Third Party Beneficiaries. Except with respect to University,
which is an intended third party beneficiary of this Agreement, this Agreement
is not intended to create, and does not create, enforceable legal rights for any
third party as a third party beneficiary or through any other legal theory,
except as otherwise provided by Section 12.2 (Indemnification by Licensee).

 

Section 16.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which shall
together constitute one agreement. This Agreement may be signed and delivered,
or a signature may be transmitted or communicated, by means of electronic
transmission (such as a Portable Document Format (PDF) copy of an original
signature). In that event, this Agreement shall be treated for all purposes as
an original agreement, and shall be considered to have the same binding legal
effect as if it were the original signed version delivered in person.

 

Section 16.10 Interpretation. Each party to this Agreement participated in the
drafting of this Agreement. Each party was represented by counsel, or had the
opportunity to be represented by counsel. Therefore, no party shall be
considered to be the “draftsman,” and ambiguities shall not be construed against
any particular party. The section and subsection headings have been included for
convenience only, are not part of this Agreement, and shall not be taken as an
interpretation thereof. The singular includes the plural and the plural includes
the singular. The use of any gender, tense, or conjugation includes all genders,
tenses, and conjugations. The words “including,” “inclusive,” or words of
similar import shall be construed to mean “including without limitation,” unless
the context clearly indicates otherwise. References to “writing” or “written”
include printing, typing, lithography, and other means of reproduction in a
visible form. References to agreements and other contractual instruments include
all subsequent amendments thereto or changes entered into in accordance with
their respective terms and which are not prohibited by this Agreement.
References to “days” shall mean calendar days, unless the context clearly
indicates that it should be construed to mean “Business Days.” All Schedules and
Exhibits attached to this Agreement are hereby incorporated in this Agreement.

 

Section 16.11 Further Assurances. The parties shall execute and deliver and
cause to be executed and delivered further agreements, instruments, and
documents and shall take further actions as may reasonably be required or
appropriate to carry out the terms and conditions of this Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 



32

 



 

SIGNATURE PAGE TO SUBLICENSE AGREEMENT

 

IN WITNESS WHEREOF, each party has caused this Sublicense Agreement to be
executed under seal by its duly authorized representative.

 

  HOTH THERAPEUTICS, INC.       By: /s/ Robb Knie   Name: Robb Knie   Title: CEO
  Date:  July 30, 2020

 

  ISOPRENE PHARMACEUTICALS, INC.       By: /s/ Vincent C.O. Njar   Name: Vincent
C.O. Njar   Title: President   Date: July 30, 2020

 

33

 

 

SCHEDULE A

Inventions

 



 

 

The “Inventions” are as follows:

 

UMB Docket #   Name of Invention   University Inventors [*]   [*]   [*] [*]  
[*]   [*] [*]   [*]   [*]

 

Inventions [*] and [*] were made with U.S. government support under National
Institutes of Health Grant No. [*] and [*] and Department of Defense Grant No.
[*]. Invention [*] was made with U.S. government support under National
Institutes of Health Grant No. [*].

 



 

 

SCHEDULE B

Patent Rights

 



 

 

[*]

 

 

 

[*]

 

 

 

[*]



 



 



 

SCHEDULE C

Licensed Materials

 



 

 

 

“Licensed Material”: [*]

 



 

 

SCHEDULE D

Field and Territory

 



 

 

“Field”: topical uses for the treatment of dermatological conditions or
diseases, but excluding any oncology conditions or diseases, including
dermatological oncology conditions or diseases.

 

“Territory”: Worldwide.

 



 

 

SCHEDULE E

Consideration and Diligence Milestones

 



 

 

“License Fee”: $[*] payable in cash.

 

“Royalty Rate”: [*]%

 

“Milestone Payments”

 

Milestone Event  Milestone Payment  Upon dosing of the first patient in a
Clinical Trial for a Licensed Product:  $[*]  Upon receipt of approval of the
FDA (or foreign equivalent) for the marketing of the first Licensed Product: 
$[*] 

 

“Diligence Milestones”

 

Diligence Milestone   Milestone Due Date Preclinical study to examine the
efficacy of RAMBA in blocking acne pathogenic gene expression and carcinogenesis
in mice   12/31/2020 Confirmation study of 2020 Weil Cornell preclinical  
12/31/2021 FDA pre-IND for VNLG152 indications for dermatological use  
12/31/2022 Start of Phase 1 for safety   12/31/2023 Phase 2 efficacy  
12/31/2024

 



 

 

SCHEDULE F

Payment Information

 



 



 

If to Isoprene:

 

ACH Payment Information:

 

Bank of America
80 Mountain Road
Glen Burnie, MD 21061

 

Bank Account Number:

ACH Routing Number:

Beneficiary’s Account Name: ISOPRENE PHARMACEUTICALS INC.

Reference/Notes: Payments and Invoices

 

Wire Transfers or International Payments:

 

Bank of America
80 Mountain Road
Glen Burnie, MD 21061

 

Bank Account Number:

ACH Routing Number:

Beneficiary’s Account Name: ISOPRENE PHARMACEUTICALS INC.

Reference/Notes: Payments and Invoices

 

If to Licensee:

 

ACH Payment Information:

 

JP Morgan Chase Bank New York, NY

 

Bank Account Number:

ACH Routing Number:

Beneficiary’s Account Name: Hoth Therapeutics Inc

 

Wire Transfers or International Payments:

 

JP Morgan Chase Bank New York, NY

 

Bank Account Number:

Bank Routing Number:

Beneficiary’s Account Name: Hoth Therapeutics Inc

 



 

 

SCHEDULE G

Contact Information for Payments and Reporting

 



 

 

Isoprene Contact Information Payments: Name: Vincent Njar, Co-Founder and
President Street Address: 875 Hollins Street, Suite 102D City/State/Zip:
Baltimore, MD 21201 Reports: Name: Rana Quraishi, Chief Business Officer Street
Address: 875 Hollins Street, Suite 102D City/State/Zip: Baltimore, MD 21201
Email Address: rquraishi@umaryland.edu Telephone: 646-599-6663

 

Licensee Contact Information Payments: Name: Hayley Springer Street Address: One
Rockefeller Plaza Suite 1039 City/State/Zip: New York, NY 10020 Email Address:
hayley@hoththerapeutics.com Telephone: 646-756-2997 Reports: Name: Hayley
Springer Street Address: One Rockefeller Plaza Suite 1039 City/State/Zip: New
York, NY 10020 Email Address: hayley@hoththerapeutics.com Telephone:
646-756-2997

 



 

 

SCHEDULE H

Designated Officers

 



 

 

For Isoprene:   Chief Executive Officer or President

 

For Licensee:   Chief Executive Officer 

 



 

 

SCHEDULE I

Notices and Invoices

 



 



 

If to Licensee:   If to Isoprene:

Hoth Therapeutics, Inc.

One Rockefeller Plaza Suite 1039

New York, NY 10020

Attn: VP of Operations

 

Isoprene Pharmaceuticals, Inc.

P.O. Box #7

875 Hollins Street

Baltimore, Maryland 21201

Attn: Chief Executive Officer

     

Copy (which shall not constitute notice) to:
Sheppard Mullin

30 Rockefeller Plaza

New York, NY 10112

Attn: Richard Friedman

Copy (which shall not constitute notice) to:

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, MD 21202

Attn: Asher Rubin

 



 



 

SCHEDULE J

Covered Product Patent Rights

 



 

 

[*]

 

 

 



 

 